     Case 3:20-cv-01144-JAH-MSB Document 5 Filed 09/11/20 PageID.152 Page 1 of 9



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   FRED WAYNE HELVY,                              Case No.: 3:20-cv-01144 JAH-MSB
     CDCR #H-72048,
12
                                       Plaintiff,   ORDER DISMISSING FIRST
13                                                  AMENDED COMPLAINT
                         vs.                        PURSUANT TO 28 U.S.C. § 1915(e)(2)
14
                                                    AND § 1915A(b)(1)
15
     DANIEL PARAMO, et al.,
16
                                    Defendants.
17
18
19
20
21   I.    Procedural History
22         On June 22, 2020, Frank Wayne Helvy (“Plaintiff”), incarcerated at California
23   Medical Facility (“CMF”) located in Vacaville, California, filed a civil rights Complaint
24   filed pursuant to 22 U.S.C. § 1983 (ECF No. 1). In addition, he filed a Motion to Proceed
25   In Forma Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a) (ECF No. 2).
26         On July 8, 2020, the Court GRANTED Plaintiff’s Motion to Proceed IFP and
27   DISMISSED his Complaint for failing to state a claim pursuant to 28 U.S.C. § 1915(e)(2)
28   and § 1915A(b)(1) (ECF No. 3).

                                                                            3:20-cv-01144 JAH-MSB
     Case 3:20-cv-01144-JAH-MSB Document 5 Filed 09/11/20 PageID.153 Page 2 of 9



 1         Plaintiff was granted leave to file an amended pleading in order to correct the
 2   deficiencies of pleading identified in the Court’s Order. (See id.) On August 27, 2020,
 3   Plaintiff filed his First Amended Complaint (“FAC”) (ECF No. 5.)
 4   II.   Sua Sponte Screening per 28 U.S.C. § 1915(e)(2) and § 1915A
 5         A.     Standard of Review
 6         Because Plaintiff is a prisoner and is proceeding IFP, his FAC requires a pre-
 7   answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these
 8   statutes, the Court must sua sponte dismiss a prisoner's IFP complaint, or any portion of
 9   it, which is frivolous, malicious, fails to state a claim, or seeks damages from defendants
10   who are immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
11   (discussing 28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir.
12   2010) (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that
13   the targets of frivolous or malicious suits need not bear the expense of responding.’”
14   Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (citations omitted).
15         “The standard for determining whether a plaintiff has failed to state a claim upon
16   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
17   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
18   F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th
19   Cir. 2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
20   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
21   12(b)(6)”). Rule 12(b)(6) requires a complaint “contain sufficient factual matter, accepted
22   as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.
23   662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
24         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
25   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
26   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for
27   relief [is] ... a context-specific task that requires the reviewing court to draw on its
28   judicial experience and common sense.” Id. The “mere possibility of misconduct” or

                                                                                  3:20-cv-01144 JAH-MSB
     Case 3:20-cv-01144-JAH-MSB Document 5 Filed 09/11/20 PageID.154 Page 3 of 9



 1   “unadorned, the defendant-unlawfully-harmed me accusation[s]” fall short of meeting
 2   this plausibility standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969
 3   (9th Cir. 2009).
 4         C.     Plaintiff’s Allegations
 5         Plaintiff alleges that he was in the Enhanced Outpatient Program (“EOP”) while he
 6   was housed at the Richard J. Donovan Correctional Facility (“RJD”) in 2017. (See FAC
 7   at 3.) On April 1, 2017, Plaintiff was issued a Rules Violation Report (“RVR”) based on
 8   allegations of inappropriate behavior with his “assigned clinician,” Defendant Obregon.
 9   (Id. at 3, 20.) On April 28, 2017, the “disciplinary hearing was held with [Defendant]
10   Soto as the hearing officer.” (Id. at 5.) Plaintiff alleges he “presented a 9-page defense
11   packet” but “a guilt finding was given based on corrupted application of the ‘some
12   evidence’ standard.” (Id.)
13         On May 23, 2017, Plaintiff claims that his “evening meal was disrupted by
14   [Defendant] Mesa who escorted Plaintiff to the P.S.U. building in cuffs.” (Id. at 6.)
15   Plaintiff further claims that Defendant Larios “rolled up” his personal property and he
16   was given an inventory property form to sign. (Id.) Plaintiff was “taken to Ad-Seg and
17   ordered to strip out.” (Id. at 7.)
18         On June 1, 2017, Plaintiff appeared before the Institution Classification Committee
19   (“ICC”) and was informed that he would be “retained 45 days in Ad-Seg for the staff
20   threat investigation.” (Id.) On July 3, 2017, Plaintiff “received the disciplinary hearing
21   results.” (Id.) On August 2, 2017, Plaintiff “was informed a staff separation order was
22   granted and transfer was recommended.” (Id. at 8.) Plaintiff was transferred to CMF on
23   August 27, 2017. (Id. at 9.) On September 22, 2017, when Plaintiff went to pick up his
24   personal property, he “discovered that over $500 worth was missing.” (Id. at 10.)
25         Plaintiff seeks “monetary damages, compensatory and punitive damages in an
26   amount to be determined at trial” and injunctive relief in the form of expunging the “guilt
27   finding” following the disciplinary hearing. (Id. at 17.)
28   ///

                                                                              3:20-cv-01144 JAH-MSB
     Case 3:20-cv-01144-JAH-MSB Document 5 Filed 09/11/20 PageID.155 Page 4 of 9



 1          D.      Retaliation claims
 2          Plaintiff alleges that Defendants “initiated a retaliatory series of adverse actions
 3   solely to punish the Plaintiff for attempting to pursue his United States constitutional
 4   rights.” (Id. at 14.)
 5          Allegations of retaliation against a prisoner’s First Amendment rights to speech or
 6   to petition the government may support a 1983 claim. Rizzo v. Dawson, 778 F.2d 527,
 7   532 (9th Cir. 1985); see also Valandingham v. Bojorquez, 866 F.2d 1135 (9th Cir. 1989);
 8   Pratt v. Rowland, 65 F.3d 802, 807 (9th Cir. 1995).
 9          A retaliation claim has five elements. Brodheim v. Cry, 584 F.3d 1262, 1269 (9th
10   Cir. 2009). First, Plaintiff must allege that the retaliated-against conduct is protected.
11   Watison v. Carter, 668 F.3d 1108, 1114 (9th Cir. 2012). Second, Plaintiff must allege
12   Defendants took adverse action against him. 1 Rhodes v. Robinson, 408 F.3d 559, 567 (9th
13   Cir. 2005). Third, Plaintiff must allege a causal connection between the adverse action
14   and the protected conduct.2 Watison, 668 F.3d at 1114. Fourth, Plaintiff must allege the
15   “official’s acts would chill or silence a person of ordinary firmness from future First
16   Amendment activities.” Rhodes, 408 F.3d at 568 (internal quotation marks and emphasis
17   omitted). 3 Fifth, Plaintiff must allege “that the prison authorities’ retaliatory action did
18   not advance legitimate goals of the correctional institution....” Rizzo, 778 F.2d at 532;
19   Watison, 668 F.3d at 1114-15.
20
21
22
     1
      The adverse action need not be an independent constitutional violation. Pratt, 65 F.3d at 806. “[T]he
23   mere threat of harm can be an adverse action....” Brodheim, 584 F.3d at 1270.
24   2
      Because direct evidence of retaliatory intent rarely can be pleaded in a complaint, allegation of a
25   chronology of events from which retaliation can be inferred is sufficient to survive dismissal. Watison,
     668 F.3d at 1114 (citing Pratt, 65 F.3d at 808 (“[T]iming can properly be considered as circumstantial
26   evidence of retaliatory intent.”)).

27   3
      “[A] plaintiff who fails to allege a chilling effect may still state a claim if he alleges he suffered some
     other harm,” Brodheim, 584 F.3d at 1269, that is “more than minimal,” Robinson, 408 F.3d at 568 n.11.
28

                                                                                           3:20-cv-01144 JAH-MSB
     Case 3:20-cv-01144-JAH-MSB Document 5 Filed 09/11/20 PageID.156 Page 5 of 9



 1          Here, Plaintiff’s retaliation claim fails because he fails to allege facts to show that
 2   he was retaliated against because he was engaging in protected conduct. Plaintiff’s
 3   claims are far from clear, but it appears that the purported retaliatory actions were the
 4   issuance of the RVR and the subsequent disciplinary proceedings. However, Plaintiff
 5   does not allege that either of these events were due to the filing of a grievance or other
 6   protected conduct. Plaintiff does not allege that he ever filed a grievance against any of
 7   the named Defendants before he was issued the RVR nor does he allege that he ever
 8   verbally threatened to take action against Defendants. See Entler v. Gregoire, 872 F.3d
 9   1031, 1039-40 (9th Cir. 2017) (Holding that both “verbal … [and] written … threats to
10   sue fall within the purview of the constitutionally protected right to file grievances.”) As
11   set forth above, the first element of a retaliation claim requires Plaintiff to allege that the
12   retaliated-against conduct is protected conduct. Watison, 668 F.3d at 1114. Plaintiff has
13   failed to do so.
14          Therefore, Plaintiff’s First Amendment retaliation claims are DISMISSED for
15   failing to state a claim.
16          E.     Fourteenth Amendment due process claims
17          Plaintiff generally alleges that his Fourteenth Amendment due process rights were
18   violated during his disciplinary hearing. The Fourteenth Amendment provides that “[n]o
19   state shall ... deprive any person of life, liberty, or property, without due process of law.”
20   U.S. Const. amend. XIV, § 1. “The requirements of procedural due process apply only to
21   the deprivation of interests encompassed by the Fourteenth Amendment’s protection of
22   liberty and property.” Bd. of Regents v. Roth, 408 U.S. 564, 569 (1972). “To state a
23   procedural due process claim, [a plaintiff] must allege ‘(1) a liberty or property interest
24   protected by the Constitution; (2) a deprivation of the interest by the government; [and]
25   (3) lack of process.’” Wright v. Riveland, 219 F.3d 905, 913 (9th Cir. 2000) (quoting
26   Portman v. Cnty. of Santa Clara, 995 F.2d 898, 904 (9th Cir. 1993)).
27          A prisoner is entitled to certain due process protections when he is charged with a
28   disciplinary violation. Serrano v. Francis, 345 F.3d 1071, 1077 (9th Cir. 2003) (citing

                                                                                 3:20-cv-01144 JAH-MSB
     Case 3:20-cv-01144-JAH-MSB Document 5 Filed 09/11/20 PageID.157 Page 6 of 9



 1   Wolff v. McDonnell, 418 U.S. 539, 564-571 (1974)). “Such protections include the rights
 2   to call witnesses, to present documentary evidence and to have a written statement by the
 3   fact-finder as to the evidence relied upon and the reasons for the disciplinary action
 4   taken.” Id.
 5         Plaintiff’s FAC is devoid of any factual allegation that he was deprived any of the
 6   due process protections under Wolff. Therefore, Plaintiff’s Fourteenth Amendment due
 7   process claims are DISMISSED for failing to state a claim.
 8         F.      Heck Bar
 9         In addition, to the extent Plaintiff lost good time custody credits that were imposed
10   as a result of his disciplinary conviction and he seeks an expungement of his disciplinary
11   conviction, he faces an additional hurdle. See Heck v. Humphrey, 512 U.S. 477, 486-87
12   (1994).
13         State prisoners may not challenge the fact or duration of their confinement in a
14   section 1983 action; their remedy lies in habeas corpus instead. See Wilkinson v. Dotson,
15   544 U.S. 74, 78 (2005). Often referred to as the “favorable termination rule” or the “Heck
16   bar,” this limitation applies whenever state prisoners “seek to invalidate the duration of
17   their confinement--either directly through an injunction compelling speedier release or
18   indirectly through a judicial determination that necessarily implies the unlawfulness of
19   the State’s custody.” Id. at 81 (emphasis in original). Accordingly, “a state prisoner’s
20   § 1983 action is barred (absent prior invalidation)--no matter the relief sought (damages
21   or equitable relief), no matter the target of the prisoner’s suit (state conduct leading to
22   conviction or internal prison proceedings)--if success in that action would necessarily
23   demonstrate the invalidity of confinement or its duration.” Id. at 81-82. The favorable
24   termination rule applies to prison disciplinary proceedings if those proceedings resulted
25   in the loss of good-time or behavior credits. Edwards v. Balisok, 520 U.S. 641, 646-48
26   (1997).
27         Where “success in a ... [section] 1983 damages action would implicitly question
28   the validity of conviction or duration of sentence, the litigant must first achieve favorable

                                                                                3:20-cv-01144 JAH-MSB
     Case 3:20-cv-01144-JAH-MSB Document 5 Filed 09/11/20 PageID.158 Page 7 of 9



 1   termination of his available state, or federal habeas, opportunities to challenge the
 2   underlying conviction or sentence.” Muhammad v. Close, 540 U.S. 749, 751 (2004)
 3   (citing Heck, 512 U.S. 477; Edwards, 520 U.S. at 648). A due process claim would be
 4   barred unless Plaintiff can also show his disciplinary conviction has been reversed,
 5   expunged, or otherwise invalidated. Heck, 512 U.S. at 486-87.
 6         Here, Plaintiff contends he was convicted based on a “false RVR” and therefore,
 7   his claims necessarily imply the invalidity of his disciplinary conviction. Id. at 487.
 8   Because he has not further alleged his disciplinary conviction has already been reversed,
 9   expunged, or otherwise invalidated, Plaintiff does not state a plausible claim for relief,
10   and his Fourteenth Amendment claims must be dismissed. Id.; see also Coley v. Duffy,
11   No. 1:13-CV-00912-BAM-PC, 2016 WL 1359799, at *6 (E.D. Cal. Apr. 5, 2016)
12   (dismissing prisoner’s § 1983 complaint alleging loss of custody credits and of being
13   falsely charged with a disciplinary violation pursuant to 28 U.S.C. § 1915(e)(2) and
14   § 1915A as barred by Heck).
15         G.     Personal property claims
16         Plaintiff also claims that Defendants “stole much of his property” which he
17   discovered when he arrived at CMF. (FAC at 16.) Where a prisoner alleges he was
18   deprived of a property interest caused by the unauthorized acts of state officials, either
19   negligent or intentional, he cannot state a constitutional claim where the state provides an
20   adequate post-deprivation remedy. See Zinermon v. Burch, 494 U.S. 113, 129-32 (1990);
21   Hudson v. Palmer, 468 U.S. 517, 533 (1984) (holding that the unauthorized negligent or
22   intentional deprivation of property does not violate due process if a meaningful post-
23   deprivation remedy is available). The California Tort Claims Act (“CTCA”) provides an
24   adequate post-deprivation state remedy for the random and unauthorized taking of
25   property. Barnett v. Centoni, 31 F.3d 813, 816-17 (9th Cir. 1994) (“California law
26   provides an adequate post-deprivation remedy for any property deprivations.”) Thus, to
27   the extent Plaintiff challenges the unauthorized or negligent taking of his personal
28   property in contravention of a statute or regulation authorizing it, the CTCA provides him

                                                                               3:20-cv-01144 JAH-MSB
     Case 3:20-cv-01144-JAH-MSB Document 5 Filed 09/11/20 PageID.159 Page 8 of 9



 1   with an adequate state post-deprivation remedy, and his substantive and procedural due
 2   process claims challenging the loss of his property is not cognizable in a § 1983 action.
 3          Plaintiff’s claims relating to his personal property are DISMISSED for failing to
 4   state a claim and without leave to amend in this matter.
 5   III.   Conclusion and Order
 6          Based on the foregoing, the Court:
 7          1)    DISMISSES Plaintiff’s FAC sua sponte for failing to state a claim upon
 8   which relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b)(1).
 9          2)    GRANTS Plaintiff forty-five (45) days leave from the date of this Order in
10   which to file an Amended Complaint which cures the deficiencies of pleading noted.
11   Plaintiff’s Amended Complaint must be complete by itself without reference to his
12   original pleading. Defendants not named and any claim not re-alleged in his Amended
13   Complaint will be considered waived. See S.D. CAL. CIVLR 15.1; Hal Roach Studios,
14   Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended
15   pleading supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir.
16   2012) (noting that claims dismissed with leave to amend which are not re-alleged in an
17   amended pleading may be “considered waived if not repled.”).
18          Plaintiff’s Amended Complaint, should he elect to file one, must be captioned as
19   his “Second Amended Complaint,” contain S.D. Cal. Civil Case No. 20cv1144 JAH
20   (MSB) in its caption, and comply both with FED. R. CIV. P. 8 and with S.D. CAL. CIVLR
21   8.2.a. The Court DIRECTS the Clerk of the Court to provide Plaintiff with a blank copy
22   of its form Complaint under the Civil Rights Act, 42 U.S.C. § 1983 for Plaintiff’s use and
23   to assist him in complying with LR 8.2.a’s requirements.
24   ///
25   ///
26   ///
27   ///
28   ///

                                                                             3:20-cv-01144 JAH-MSB
     Case 3:20-cv-01144-JAH-MSB Document 5 Filed 09/11/20 PageID.160 Page 9 of 9



 1         If Plaintiff fails to file an Amended Complaint within 45 days, or if he files an
 2   Amended Complaint that still fails to allege any plausible claim for relief against any
 3   Defendant that is timely, the Court will dismiss all untimely claims without further leave
 4   to amend pursuant to 42 U.S.C. § 1915(e)(2) and § 1915A.
 5         IT IS SO ORDERED.
 6
 7   Dated: September 11, 2020
 8                                              HON. JOHN A. HOUSTON
                                                United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                               3:20-cv-01144 JAH-MSB
